Citation Nr: 9931108	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1956 to August 1959 
and from August 1963 to October 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for bilateral pes planus.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's bilateral pes planus is manifested by no 
more than moderate symptomatology with pain on manipulation 
and use and moderate deformity.  

3.  The veteran's disability is not manifested by marked 
deformity, characteristic callosities or swelling on use.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4 Diagnostic Code 5276 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In March 1998, this 
case was remanded for further evidentiary development.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Board notes that, based on the veteran's report 
that his symptoms were worse later in the day, it requested 
that he be afforded an examination in the afternoon.  The 
veteran reported that he was unavailable for an afternoon 
examination and did not believe that an afternoon examination 
would make a difference in the severity of his symptoms.  The 
VA examiner offered the veteran the opportunity to return in 
the afternoon if his symptoms worsened, but he apparently did 
not do so.  The Board finds that examiner's efforts 
substantially complied with the Board's remand instructions.

Factual Background

In a December 1965 rating decision, the RO granted service 
connection for bilateral pes planus and assigned a 
noncompensable evaluation.  

In a statement dated in May 1975, A.C., D.P.M., reported that 
the veteran presented with complaints of foot and leg pain.  
The diagnosis was acute plantar fasciitis, periostitis, 
bilaterally.  Pes plano valgus, bilaterally.  

The veteran was accorded a VA examination in July 1975.  At 
that time, he reported that he could only stand for a short 
period of time due to the pain.  He reported that he wore 
arch supports and support hose.  On examination, there was 
objective pain with walking on heels and toes and pain on 
palpation-especially left foot.  There was tenderness on 
articulation of the metatarsal joints of both feet.  There 
was also tenderness on pressure of the medial aspect of 
calcaneum insertion of the plantar fascias.  Mild pronation 
of both feet was noted.  

In an August 1975 rating decision, the veteran's disability 
evaluation for bilateral pes planus was increased to 10 
percent disabling.  

The veteran was accorded a VA feet examination in June 1996.  
At that time, he reported that he experienced pain in both 
feet on a daily basis.  He reported that he could stand for 
only five minutes and walk approximately one block before 
experiencing pain in his feet.  On examination, there was 
obvious bilateral pes planus noted.  There was no edema or 
erythema.  There was tenderness to palpation along the 
plantar fascial planes of both feet as well as percussion 
tenderness over the heels.  There was no Achilles 
inflammation.  The metatarsal heads were painful and there 
was some thinning of the metatarsal fat pads.  Peripheral 
pressures were present in the feet and popliteal as well as 
the femoral areas.  The diagnosis was pes planus with 
fasciitis.  

VA outpatient treatment records dated in July 1996 show that 
the veteran was seen with complaints of foot pain that 
limited his activities and quality of life.  

The veteran was accorded a personal hearing before a hearing 
officer at the RO in August 1997.  At that time, he testified 
that he could only walk about two blocks due to pain in his 
feet.  He reported that he experienced swelling near the end 
of the day that caused him to remove his shoes.  He reported 
that he used arch supports in his shoes that provided little 
relief.  

The veteran was accorded a VA feet examination in February 
1999.  At that time, he reported that he was not taking any 
medication for his orthopedic symptoms.  He reported that his 
comfort level allowed him to operate a car for at least two 
hours, walking was limited to ten minutes due to pain in his 
back and feet.  On examination, there was some limping with 
both feet noted.  The veteran was able to rise on his toes 
and heels.  He could stand on the medial and lateral borders 
of both feet.  He could flex forward and reach to the mid 
tibia.  Range of motion of the foot and ankle was normal and 
equal.  There was some moderate pain bilaterally with range 
of motion.  Both heels had a moderate tenderness on the 
plantar aspect, and both feet had a mild valgus alignment 
which was related to pes planus.  Both feet had a moderate 
pes planus.  Both feet were tender in the muscular tissues on 
the plantar aspect of the arch.  There was no swelling in the 
area.  The dorsal mid-foot was normal to palpation and non-
tender.  The forefoot areas were tender at all ten metatarsal 
joints.  The forefoot had a mild valgus alignment as part of 
the pes planus deformity.  There was no swelling in the 
forefoot.  Sensation was normal in both feet.  There were no 
bothersome calluses on either foot.  

The assessment was as follows:  both heels had moderate pain 
on the plantar aspect which had been diagnosed as moderate 
plantar fasciitis.  Objective pain on the plantar part of the 
arch of both feet time many years with an associated moderate 
pes planus deformity.  Continuing pain diagnosed as chronic 
muscular strain secondary to pes planus deformity.  Pain in 
the forefoot and tenderness diagnosed as moderate, chronic 
synovitis.  

Analysis

Disability evaluations are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates, the criteria 
for the higher rating. 38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, (1999).  Consideration of the whole recorded 

history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Fenderson v. West, 
12 Vet. App. 119(1999); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The evaluation assigned for a service- connected disability 
is established by comparing the manifestations indicated in 
the recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

The veteran's bilateral foot disability has been rated under 
the provisions of Diagnostic Code 5276.  Under that code, the 
rating schedule provides a 10 percent rating for moderate 
bilateral or unilateral pes planus manifested by weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of feet; 
a 20 percent rating for severe unilateral pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities.

A 30 percent rating is provided for severe bilateral pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities; a 30 percent evaluation is also 
provided for pronounced unilateral pes planus; manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances and a 50 percent rating for pronounced 
bilateral pes planus; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.

The findings on the recent VA examinations show that the 
veteran meets essentially none of the criteria necessary for 
an evaluation in excess of the current 10 percent.  On the 
recent examination, he was found to have only moderate 
deformity, whereas an increased evaluation would require 
marked deformity.  He did not have calluses or swelling, such 
as are envisioned for an increased evaluation for pes planus.

The examiner did find that the veteran had pain on 
manipulation and use, however, this symptom is one of the 
criteria for the current 10 percent evaluation as well as for 
the next higher evaluation.  The examiner reported the 
veteran's history of swelling on use, but did not report any 
indications of swelling on the examination.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is in favor of a conclusion that the veteran has no 
more than moderate bilateral foot disability under Diagnostic 
Code 5276.  A 10 percent rating contemplates moderate 
bilateral foot disability to include pain on manipulation and 
use of feet.  Accordingly, the Board concludes that the 
schedular criteria for a rating in excess of 10 percent for 
service-connected bilateral foot disability have not been 
met.

In reaching this decision, the Board has considered the 
benefit of the doubt rule, but does not find the evidence is 
approximately balanced so as to warrant its application.  38 
U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus is denied.  





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

